Case 8:20-cv-00586-JAK-ADS Document 17 Filed 06/29/20 Page 1 of 2 Page ID #:120




  1 BURSOR & FISHER, P.A.
      L. Timothy Fisher (State Bar No. 191626)
  2 1990 North California Blvd., Suite 940

  3 Walnut Creek, CA 94596
      Telephone: (925) 300-4455
  4 Facsimile: (925) 407-2700
      E-Mail: ltfisher@bursor.com
  5

  6 BURSOR & FISHER, P.A.
      Scott A. Bursor (State Bar No. 276006)
  7 701 Brickell Avenue, Suite 1420
      Miami, FL 33131-2800
  8 Telephone: (305) 330-5512
      Facsimile: (305) 676-9006
  9
      E-Mail: scott@bursor.com
 10
      Attorneys for Plaintiff
 11

 12                         UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 13

 14
      PAUL MCMULLIN, on behalf of himself        Case No. 8:20-cv-00586-JAK-ADS
 15 and all others similarly situated,

 16                         Plaintiff,           NOTICE OF SETTLEMENT
 17                v.
 18
    NUVISION FEDERAL CREDIT UNION
 19 and DENALI. A division of Nuvision
    Credit Union,
 20

 21                         Defendants.

 22

 23

 24

 25

 26

 27

 28
      NOTICE OF SETTLEMENT
      CASE NO. 8:20-CV-00586-JAK-ADS
Case 8:20-cv-00586-JAK-ADS Document 17 Filed 06/29/20 Page 2 of 2 Page ID #:121




 1         Plaintiff Paul McMullin (“Plaintiff”) and Defendants Nuvision Federal Credit
 2   Union (“Nuvision”) and Denali. A division of Nuvision Credit Union (“Denali”)
 3   (collectively, “Defendants”) hereby notify this Court that parties have reached a
 4   settlement of Plaintiff’s claims. The parties are in the process of finalizing their
 5   agreement and anticipate filing a notice of dismissal next month.
 6

 7
     Dated: June 29, 2020                    Respectfully submitted,

 8                                           BURSOR & FISHER, P.A.
 9                                           By:     /s/ L. Timothy Fisher
                                                        L. Timothy Fisher
10
                                             L. Timothy Fisher (State Bar No. 191626)
11                                           1990 North California Blvd., Suite 940
12                                           Walnut Creek, CA 94596
                                             Telephone: (925) 300-4455
13                                           Facsimile: (925) 407-2700
                                             E-Mail: ltfisher@bursor.com
14

15                                           BURSOR & FISHER, P.A.
                                             Scott A. Bursor (State Bar No. 276006)
16                                           701 Brickell Avenue, Suite 1420
                                             Miami, FL 33131-2800
17                                           Telephone: (305) 330-5512
                                             Facsimile: (305) 676-9006
18                                           E-Mail: scott@bursor.com
19
                                             Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28
     NOTICE OF SETTLEMENT                                                                   1
     CASE NO. 8:20-CV-00586-JAK-ADS
